 1
 2                                                          JS-6
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10                                  WESTERN DIVISION
11
12   RICHARD SZABO,                        ) No. CV 18-00572-DSF (JDE)
                                           )
13                                         )
                       Plaintiff,          ) JUDGMENT
14                                         )
                  v.                       )
                                           )
15   NANCY A. BERRYHILL, Acting            )
     Commissioner of Social Security,      )
16                                         )
                                           )
17                     Defendant.          )
                                           )
18
19
           Pursuant to the Order Accepting Findings and Recommendations of the
20
     United States Magistrate Judge,
21
           IT IS HEREBY ADJUDGED that this action is dismissed with
22
     prejudice.
23
24   DATED: April 4, 2019

25                                       Honorable Dale S. Fischer
                                         UNITED STATES DISTRICT JUDGE
26
27
28
